Exhibit 1 CONFIDENTIAL EXECUTION COPY STOCK PURCHASE AGREEMENT by and among ORBCOMM INC., DONALD E. ANDERSON AND REBECCA E. ANDERSON, TRUSTEES OF THE ANDERSON FAMILY TRUST, UTA DATED DECEMBER 20, 1993, PAUL D. ANDERSON, DAVID AND JULIE DICKERSON, DAVID AND HEIDI ANDERSON, JOHN S. ANDERSON, PROGRAMMED LAND, INC., DONALD E. ANDERSON and DAVID P. ANDERSON AND HEIDI J. ANDERSON, TRUSTEES OF THE DAVID AND HEIDI ANDERSON FAMILY TRUST, UTA DATED DECEMBER 8, 2004 Dated as of February 23, 2011 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 ARTICLE II PURCHASE AND SALE OF STOCK 2 Section2.1 Purchase and Sale of Stock 2 Section2.2 Closing 2 Section 2.3 Buyer Stock 3 ARTICLE III BASIC REPRESENTATIONS AND WARRANTIES OF SELLERS 3 Section3.1 Organization; Authority; Binding Obligation 3 Section 3.2 No Breach 4 Section3.3 Title 4 Section 3.4 No Brokers 4 Section3.5 Governmental Approvals 4 Section 3.6 Accredited Investor 4 Section3.7 Investment Intent 4 Section3.8 Investment Decision 5 Section3.9 Transfer Restrictions 5 Section 3.10 Disclosure 6 Section 3.11 Company Filings 6 ARTICLE IV EPRESENTATIONS AND WARRANTIES OF BUYER 6 Section 4.1 Organization 6 Section4.2 Authority; Binding Obligation 6 Section 4.3 No Breach 7 Section 4.4 Governmental Approvals 7 Section4.5 No Brokers 7 Section4.6 Investment Intent 7 Section4.7 SEC Reports; Financial Statements 7 Section 4.8 Valid Issuance 8 Section 4.9 No Material Adverse Change 8 ARTICLE V COVENANTS OF SELLERS AND BUYER 9 Section 5.1 Advice of Changes 9 Section5.2 Public Announcements 9 Section 5.3 Commercially Reasonable Efforts; Further Assurances 9 Section 5.4 Consents 9 ARTICLE VI CONDITIONS TO CLOSING 10 Section6.1 Conditions to Obligations of Buyer 10 Section 6.2 Conditions to Obligations of Sellers 10 ARTICLE VII TERMINATION 11 Section7.1 Termination 11 i Section 7.2 Effect of Termination 12 ARTICLE VIII SURVIVAL 12 Section8.1 Survival 12 ARTICLE IX 13 Section9.1 Basis for Buyer Claims 13 Section 9.2 Basis for Seller Claims 13 Section9.3 Certain Rights and Limitations 13 Section 9.4 Survival Period for Claims 14 Section9.5 Waiver 14 Section 9.6 Exclusive Remedies 15 ARTICLE X GENERAL PROVISIONS 16 Section 10.1 Assignment 16 Section10.2 Parties in Interest 16 Section 10.3 Amendment 17 Section10.4 Waiver; Remedies 17 Section 10.5 Effect of Investigation 17 Section10.6 Fees and Expenses 17 Section 10.7 Notices 17 Section10.8 Captions; Currency 18 Section10.9 Entire Agreement 18 Section 10.10 Severability 19 Section10.11 Consent to Jurisdiction 19 Section 10.12 Exhibits and Schedules; Disclosure 19 Section 10.13 Governing Law 20 Section 10.14 Counterparts 20 Section 10.15 Specific Performance 20 Section 10.16 Interpretation 20 EXHIBITS Exhibit A
